UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 08/31 Date of reporting period: 05/31/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2017 (Unaudited) Registered Investment Companies - 98.3% Shares Value ($) Domestic Equity - 39.2% Dreyfus Appreciation Fund, Cl. Y 46,336 a 1,629,161 Dreyfus Disciplined Stock Fund 29,823 a 1,080,803 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 16,040 a 531,089 Dreyfus Research Growth Fund, Cl. Y 139,878 a 2,123,344 Dreyfus Smallcap Stock Index Fund, Investor Shares 20,957 a 627,233 Dreyfus Strategic Value Fund, Cl. Y 41,669 a 1,635,505 Dreyfus Structured Midcap Fund, Cl. Y 18,876 a 586,658 Dreyfus U.S. Equity Fund, Cl. Y 78,384 a 1,479,102 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 31,692 a,b 599,610 Domestic Fixed Income - 44.3% Dreyfus Bond Market Index Fund, Cl. I 245,131 a 2,539,563 Dreyfus High Yield Fund, Cl. I 245,957 a 1,559,370 Dreyfus Intermediate Term Income Fund, Cl. Y 335,141 a 4,511,000 Dreyfus Ultra Short Income Fund, Institutional Shares 302,073 a 3,041,872 Foreign Equity - 6.8% Dreyfus Emerging Markets Fund, Cl. Y 21,922 a 226,675 Dreyfus Global Real Estate Securities Fund, Cl. Y 11,600 a 101,966 Dreyfus International Equity Fund, Cl. Y 10,852 a 404,553 Dreyfus International Stock Index Fund, Investor Shares 20,995 a 352,303 Dreyfus/Newton International Equity Fund, Cl. Y 18,463 a 378,678 International Stock Fund, Cl. Y 18,033 a 309,989 Foreign Fixed Income - 8.0% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 70,442 a,b 870,661 Dreyfus International Bond Fund, Cl. Y 77,020 a 1,230,007 Total Investments (cost $23,401,677) % Cash and Receivables (Net) % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 83.5 Mutual Funds: Foreign 14.8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 25,819,142 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized appreciation on investments was $2,417,465, consisting of $2,797,243 gross unrealized appreciation and $379,778 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2017 (Unaudited) Registered Investment Companies - 99.8% Shares Value ($) Domestic Equity - 60.3% Dreyfus Appreciation Fund, Cl. Y 50,380 a 1,771,359 Dreyfus Disciplined Stock Fund 31,819 a 1,153,125 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 20,364 a 674,255 Dreyfus Research Growth Fund, Cl. Y 167,530 a 2,543,104 Dreyfus Smallcap Stock Index Fund, Investor Shares 22,399 a 670,410 Dreyfus Strategic Value Fund, Cl. Y 43,283 a 1,698,864 Dreyfus Structured Midcap Fund, Cl. Y 20,312 a 631,287 Dreyfus U.S. Equity Fund, Cl. Y 83,835 a 1,581,969 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 34,048 a,b 644,185 Domestic Fixed Income - 23.8% Dreyfus Bond Market Index Fund, Cl. I 31,099 a 322,185 Dreyfus High Yield Fund, Cl. I 52,743 a 334,391 Dreyfus Intermediate Term Income Fund, Cl. Y 70,524 a 949,250 Dreyfus Ultra Short Income Fund, Institutional Shares 286,106 a 2,881,089 Foreign Equity - 13.3% Dreyfus Emerging Markets Fund, Cl. Y 37,201 a 384,657 Dreyfus Global Real Estate Securities Fund, Cl. Y 31,424 a 276,214 Dreyfus International Equity Fund, Cl. Y 13,778 a 513,654 Dreyfus International Stock Index Fund, Investor Shares 27,038 a 453,707 Dreyfus/Newton International Equity Fund, Cl. Y 23,837 a 488,889 International Stock Fund, Cl. Y 22,882 a 393,349 Foreign Fixed Income - 2.4% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 15,533 a,b 191,985 Dreyfus International Bond Fund, Cl. Y 16,336 a 260,884 Total Investments (cost $15,751,441) % Cash and Receivables (Net) .2 % Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 84.1 Mutual Funds: Foreign 15.7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 18,818,812 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized appreciation on investments was $3,067,371, consisting of $3,327,561 gross unrealized appreciation and $260,190 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2017 (Unaudited) Registered Investment Companies - 100.9% Shares Value ($) Domestic Equity - 50.2% Dreyfus Appreciation Fund, Cl. Y 120,401 a 4,233,289 Dreyfus Disciplined Stock Fund 76,599 a 2,775,945 Dreyfus Opportunistic Midcap Value Fund, Cl. Y 37,958 a 1,256,782 Dreyfus Research Growth Fund, Cl. Y 380,799 a 5,780,529 Dreyfus Smallcap Stock Index Fund, Investor Shares 52,437 a 1,569,435 Dreyfus Strategic Value Fund, Cl. Y 105,623 a 4,145,700 Dreyfus Structured Midcap Fund, Cl. Y 47,827 a 1,486,480 Dreyfus U.S. Equity Fund, Cl. Y 198,780 a 3,750,986 Dreyfus/The Boston Company Small/Mid Cap Growth Fund, Cl. Y 79,345 a,b 1,501,210 Domestic Fixed Income - 35.0% Dreyfus Bond Market Index Fund, Cl. I 280,351 a 2,904,438 Dreyfus High Yield Fund, Cl. I 316,297 a 2,005,321 Dreyfus Intermediate Term Income Fund, Cl. Y 440,559 a 5,929,921 Dreyfus Ultra Short Income Fund, Institutional Shares 757,756 a 7,630,600 Foreign Equity - 10.5% Dreyfus Emerging Markets Fund, Cl. Y 89,788 a 928,414 Dreyfus Global Real Estate Securities Fund, Cl. Y 44,424 a 390,485 Dreyfus International Equity Fund, Cl. Y 32,134 a 1,197,974 Dreyfus International Stock Index Fund, Investor Shares 61,748 a 1,036,131 Dreyfus/Newton International Equity Fund, Cl. Y 53,862 a 1,104,715 International Stock Fund, Cl. Y 52,448 a 901,574 Foreign Fixed Income - 5.2% Dreyfus Emerging Markets Debt Local Currency Fund, Cl. Y 91,007 a,b 1,124,842 Dreyfus International Bond Fund, Cl. Y 100,888 a 1,611,185 Total Investments (cost $47,009,211) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Investment in affiliated mutual fund. b Non-income producing security. STATEMENT OF INVESTMENTS (Unaudited) (continued) Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 85.2 Mutual Funds: Foreign 15.7 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund May 31, 2017 (Unaudited) The following is a summary of the inputs used as of May 31, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Registered Investment Companies 53,265,956 - - NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date and are generally categorized within Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before NOTES the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At May 31, 2017, accumulated net unrealized appreciation on investments was $6,256,745, consisting of $7,159,955 gross unrealized appreciation and $903,210 gross unrealized depreciation. At May 31, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J.
